Name: 2001/381/EC: Commission Decision of 16 May 2001 accepting an undertaking offered in connection with the anti-dumping proceeding concerning imports of certain aluminium foil originating in the People's Republic of China and Russia (notified under document number C(2001) 1446)
 Type: Decision
 Subject Matter: international trade;  competition;  iron, steel and other metal industries;  Europe;  technology and technical regulations;  Asia and Oceania
 Date Published: 2001-05-17

 Avis juridique important|32001D03812001/381/EC: Commission Decision of 16 May 2001 accepting an undertaking offered in connection with the anti-dumping proceeding concerning imports of certain aluminium foil originating in the People's Republic of China and Russia (notified under document number C(2001) 1446) Official Journal L 134 , 17/05/2001 P. 0067 - 0068Commission Decisionof 16 May 2001accepting an undertaking offered in connection with the anti-dumping proceeding concerning imports of certain aluminium foil originating in the People's Republic of China and Russia(notified under document number C(2001) 1446)(2001/381/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1) (the " basic Regulation"), as last amended by Regulation (EC) No 2238/2000(2), and in particular Articles 8 and 9 thereof,After consulting the Advisory Committee,Whereas:A. PROCEDURE(1) On 18 February 2000, the Commission announced by a notice published in the Official Journal of the European Communities(3) the initiation of an anti-dumping proceeding with regard to imports into the Community of certain aluminium foil originating in the People's Republic of China ("the PRC") and Russia.(2) Given the need to further examine certain aspects of dumping as well as the impact on the Community industry of the imports concerned, no provisional anti-dumping measures were imposed, additional information was requested and the investigation was continued.(3) The definitive findings and conclusions of the investigation are set out in Council Regulation (EC) No 950/2001(4) imposing definitive anti-dumping duties on imports of certain aluminium foil originating in the PRC and Russia.B. UNDERTAKING(4) The sole exporting producer in Russia and its related companies involved in the production, trade and importation into the Community of the product concerned offered an undertaking. According to this undertaking, these companies have offered to sell the product concerned to their unrelated customers in the Community at a minimum price.(5) The Commission considers that the undertaking offered by the Russian company, Joint Stock Company "United Company Siberian Aluminium", Studencheskaya Street, 33/4, Moscow, Russia, and its related companies, namely the production company Sayan Foil, Sayanagorsk, Russia, the export sales company Rual Trade Limited, Suites 7B & 8B, 50 Town Range, Gibraltar and the importing company Sibirsky Aluminium GmbH, Graf-Adolf-Platz 1-2, D-40213, DÃ ¼sseldorf, can be accepted since it eliminates the injurious effects of dumping. Moreover, the regular and detailed reports which these companies undertook to provide to the Commission and the structure of their sales of the product concerned will allow effective monitoring such that the Commission considers that the risk of circumvention of the undertaking will be limited.(6) In order to ensure the effective respect and monitoring of the undertaking, when the request for release for free circulation pursuant to the undertaking is presented to the relevant customs authority, exemption from the duty should be conditional upon presentation of a commercial invoice containing the information listed in the Annex to Regulation (EC) No 950/2001 which is necessary for customs to ascertain that shipments correspond to the commercial documents at the required level of detail. Where no such invoice is presented, or when it does not correspond to the product concerned presented to customs, the appropriate rate of anti-dumping duty should instead be payable.(7) In the event of a suspected breach, breach or withdrawal of the undertaking an anti-dumping duty may be imposed, pursuant to Article 8(9) and (10) of the basic Regulation,HAS ADOPTED THIS DECISION:Article 1The undertaking offered by Joint Stock Company "United Company Siberian Aluminium", Studencheskaya Street, 33/4, Moscow, Russia, Sayan Foil, Sayanagorsk, Russia, Rual Trade Limited, Suites 7B & 8B, 50 Town Range, Gibraltar, and Sibirsky Aluminium GmbH, Graf-Adolf-Platz 1-2, D-40213, DÃ ¼sseldorf, in the framework of the anti-dumping proceedings concerning imports of certain aluminium foil originating in the PRC and Russia is hereby accepted.Article 2This Decision shall enter into force the day after its publication in the Official Journal of the European Communities.This Decision shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 May 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 257, 11.10.2000, p. 2.(3) OJ C 45, 18.2.2000, p. 2.(4) See page 1 of this Official Journal.